DETAILED ACTION
Amendment received 18 February 2021 is acknowledged.  Claims 6-17, 19-26, 28-29, and 31-40 are pending and have been considered as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 35-40 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
As per Claim 35, “humans operating in the first space” in line 8 indicates that the claimed system encompasses a human organism.  Amendment to replace “humans operating in the first space” with “the first space in which humans are to operate” in order to overcome the rejections is respectfully suggested.  Claims 36-40 depending from Claim 35 are therefore rejected.

Claim Objections
Applicant is advised that should Claim 38 be found allowable, Claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 40, “the redefined zone” in line 1 lacks proper antecedent basis.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-17, 19-26, 28-29, and 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorval (US Pub. No. 2014/0343717).


a plurality of zones (100A-100n) within the space (30, 32) (Figs. 3-3a; ¶22); and
a plurality of mechanical guards (102, 104) around a zone of the plurality of zones (100a-100n) to define the zone as a service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23), the plurality of mechanical guards (102, 104) configured to physically block the mobile robots (40-40n) from entering the service zone (“given access zone” in ¶22) as the mobile robots (40-40n) perform the order fulfillment operations in the plurality of zones (100a-100n) around the service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23); and
a central controller (14, 20) configured to shut down (as per 901, 1005) the mobile robots (40-40n) in the order fulfillment facility (12) prior to performing service on the service zone (“given access zone” in ¶22) (Figs. 9A-10D; ¶22, 28-39).

As per Claim 7, Dorval further discloses wherein the size of the service zone (“given access zone” in ¶22) is variably configurable (as per 100A1, 100A2) depending on the positions of the mechanical guards (102, 104) in the space (30, 32) (Figs. 1-3b; ¶22-23).

As per Claim 8, Dorval further discloses wherein the space (30, 32) includes the track system (32), the track system configured to allow horizontal movement of the mobile robots (40-40n) within the space (30, 32) (Fig. 3a; ¶21), the plurality of mechanical guards (102, 104) comprising vertically oriented 

As per Claim 9, Dorval further discloses wherein the space (30, 32) includes the track system (17, 34), the track system (17, 34) configured to allow vertical movement of the mobile robots (40-40n) within the space (30, 32) (Figs. 1, 3, 3b; ¶21-22), the plurality of mechanical guards (102, 104) comprising horizontally oriented (as per horizontal surface) mechanical guards (102) mounted to the track system (17, 34) preventing vertical movement of the mobile robots (40-40n) along the track system (17, 34) into the service zone (“given access zone” in ¶22) (Figs. 1, 3, 3b, 4a; ¶21-23).

As per Claim 10, Dorval further discloses wherein the one or more decks (100A-100n) include openings (as per lifts 17, 34) configured to allow vertical travel of the mobile robots (40-40n) through the one or more decks (100A-100n) (Figs. 1, 3, 3b; ¶21-22), the plurality of mechanical guards (102, 104) comprising horizontally oriented (as per horizontal surface) mechanical guards (102) mounted over an opening (as per lifts 17, 34) of a deck of the one or more decks (100A-100n) to prevent vertical movement of the mobile robots (40-40n) through the deck into the service zone (“given access zone” in ¶22) (Figs. 1, 3, 3b, 4a; ¶21-23).

As per Claim 11, Dorval further discloses wherein the height of the service zone (“given access zone” in ¶22) is configured to extend from the deck (100) to a height of at least seven feet (as per stairs in Fig. 3) above the deck (100) (Fig. 3).

As per Claim 12, Dorval further discloses wherein the plurality of mechanical guards (102, 104) comprise plates (as per planar surface of barrier 102) covering mobile robot access points into the space (30, 32) (Fig. 4a; ¶22).



As per Claim 14, Dorval further discloses wherein a mechanical guard of the plurality of mechanical guards (102, 104) comprises a processor (24) for determining when the mechanical guard (102, 104) is secured in position covering a mobile robot access point into the space (30, 32) (Figs. 1-2, 5, 10A-D; ¶22-24, 33-39).

As per Claim 15, Dorval further discloses wherein a mechanical guard of the plurality of mechanical guards (102, 104) comprises a safety rated switch (as per “suitable sensors” in ¶29, 34, 35) for determining (as per “may verify” in ¶29, 35) when the mechanical guard is secured in position covering a mobile robot access point into the space (30, 32) (Fig. 9, 10A-10D; ¶28-29, 33-35).

As per Claim 16, Dorval discloses a safety system (10) for an order fulfillment facility (12) comprising at least a two dimensional array (12SA) of storage locations (“storage locations” in ¶20), a track system (32) configured to allow mobile robots (40-40n) to move adjacent the storage locations (“storage locations” in ¶20) to perform order fulfillment operations at the storage locations (“storage locations” in ¶20) (Figs. 1-3a; ¶17-21), and a deck (as per 100A-100n) at least adjacent the two dimensional array (12SA) of storage locations (“storage locations” in ¶20) (Figs. 1, 3-3a; ¶19-22), the safety system (10) comprising:
a plurality of zones (100A-100n) within a space defined by at least one of the track system (32) and deck (100A-100n) (Figs. 3-3a; ¶22);
a plurality of mechanical guards (102, 104) mounted with respect to at least one of the track system (32) and deck (as per 100A-100n) to define one of the zones of the plurality of zones (100A-
a control system (14, 22, 24) including one or more processors (22, 24) configured to prevent (as per 901, 1005) movement of the mobile robots (40-40n) in the order fulfillment facility (12) while defining a perimeter of the service zone (“given access zone” in ¶22) (Figs. 1-3b, 9A-10D; ¶22-23, 28-39).

As per Claim 17, Dorval further discloses the one or more processors (22, 24) further configured to:
confirm (as per 1012) when each access point in the service zone (“given access zone” in ¶22) is sealed by a mechanical guard (102, 104) (Figs. 10A-D; ¶33-39); and
restart (as per 905) operation of at least some of the mobile robots (40-40n) outside of the service zone (“given access zone” in ¶22) upon confirmation (as per 719) that each access point to the service zone is sealed (“given access zone” in ¶22) (Figs. 7B, 9B, ¶29-30).

As per Claim 19, Dorval further discloses wherein each of the plurality of mechanical guards (102, 104) is configured to send a signal (from “suitable sensor” in ¶29) to the control system (14, 22, 24) when each of the mechanical guards (102, 104) is secured over an access point into the service zone (“given access zone” in ¶22) (Figs. 10A-D; ¶33-39).

As per Claim 20, Dorval further discloses wherein each of the mechanical guards of the plurality of mechanical guards (102, 104) comprises a safety rated switch (as per “suitable sensors” in ¶29, 34, 35) for generating the signal (from “suitable sensor” in ¶29) (Figs. 10A-D; ¶33-39).

As per Claim 21, Dorval further discloses wherein the size of the service zone (“given access zone” in ¶22) is variably configurable (as per 100A1, 100A2) depending on the positions of the mechanical guards (102, 104) in the space (30, 32) (Figs. 1-3b; ¶22-23).



As per Claim 23, Dorval further discloses wherein the plurality of mechanical guards (102, 104) comprise horizontally oriented (as per horizontal surface) mechanical guards (40-40n) mounted to the track system (32) preventing vertical movement of the mobile robots (40-40n) along the track system (32) into the service zone (Figs. 1, 3, 3b, 4a; ¶21-23).

As per Claim 24, Dorval further discloses wherein the deck (100A-100n) includes an opening (as per lifts 17, 34) configured to allow vertical travel of the mobile robots (40-40n) through the deck (100A-100n) (Figs. 1, 3, 3b; ¶21-22), the plurality of mechanical guards (102, 104) comprising a horizontally oriented (as per horizontal surface) mechanical guard (102) mounted over the opening (as per lifts 17, 34) of the deck (100A-100n) to prevent vertical movement of the mobile robots (40-40n) through the deck (100A-100n) into the service zone (“given access zone” in ¶22) (Figs. 1, 3, 3b, 4a; ¶21-23).

As per Claim 25, Dorval further discloses wherein the service zone (“given access zone” in ¶22) is located on a deck (100A-100n) around the two dimensional array (12SA) of storage locations (“storage locations” in ¶20) (Figs. 1, 3-3a; ¶19-22), the plurality of mechanical guards (102, 104) comprise vertically oriented (as per vertical surface) mechanical guards (102) mounted to the track system (32) preventing horizontal movement of the mobile robots (40-40n) into the service zone (“given access zone” in ¶22) on the deck around the two dimensional array (12SA) of storage locations (“storage locations” in ¶20) (Figs. 1-3b; ¶22-23).

As per Claim 26, Dorval discloses a safety system (10) of for an order fulfillment facility (12) comprising at least a two dimensional array (12SA) of storage locations (“storage locations” in ¶20), a 
a plurality of zones (100A-100n) within a space defined by at least one of the track system (32) and deck (100A-100n) (Figs. 3-3a; ¶22);
a plurality of mechanical guards (102, 104) mounted with respect to at least one of the track system (32) and deck (as per 100A-100n) to define one of the zones of the plurality of zones (100A-100n) as a service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23), the plurality of mechanical guards (102, 104) configured to prevent the mobile robots (40-40n) from entering the service zone (“given access zone” in ¶22) (Figs. 1-3b; ¶22-23); and
a safety control system (14, 22, 24) comprising one or more processors (22, 24) configured to implement a safety protocol (as per steps in Figs. 10A-10D) for safe servicing within the service zone, wherein, in implementing the safety protocol (“given access zone” in ¶22) (Figs. 10A-D; ¶33-39), the one or more processors (22, 24) are configured to:
shutdown (as per 901, 1005) order fulfillment operations (Figs. 9A-10D; ¶28-39);
determine (as per 1012) when the plurality of mechanical guards (102, 104) are established around the service zone (“given access zone” in ¶22) (Figs. 10B; ¶35); and
resume (as per 905) order fulfillment operations, around the service zone, upon determining (as per 719) that the plurality of mechanical guards (102, 104) are established around the service zone (“given access zone” in ¶22) (Figs. 7B, 9B, ¶29-30).

As per Claim 28, Dorval further discloses wherein, in implementing the safety protocol, the one or more processors (22, 24) are further configured to identify one or more mobile robots (40-40n) of the 

As per Claim 29, Dorval further discloses wherein, in implementing the safety protocol, the one or more processors (22, 24) determine (as per 1012) when the plurality of mechanical guards (102, 104) are established around the service zone (“given access zone” in ¶22) by receipt of signals (from “suitable sensor” in ¶29) from the mechanical guards (102, 104) (Fig. 10B; ¶29, 35).

As per Claim 31, Dorval further discloses wherein, in implementing the safety protocol, the one or more processors (22, 24) are configured to:
shutdown (as per 901, 1005) the mobile robots (40-40n) (Figs. 9A-10D; ¶28-39);
determine (as per 1012) when the plurality of mechanical guards (102, 104) are established around the service zone (“given access zone” in ¶22) (Figs. 10B; ¶35); and
power the mobile robots (40-40n) back up (as per 905), for operation around the service zone (“given access zone” in ¶22), upon determining that the plurality of mechanical guards (102, 104) are established around the service zone (given access zone” in ¶22) (Figs. 7B, 9B, ¶29-30).

As per Claim 32, Dorval further discloses interlock switches (as per “suitable sensors” in ¶29, 34, 35) for interlocking the plurality of mechanical guards (101, 104) to the control system (14, 22, 24) (Fig. 9, 10A-10D; ¶28-29, 33-35).

As per Claim 33, Dorval further discloses wherein the plurality of mechanical guards (102, 104) are manually installed barriers (¶22, 24, 33).

As per Claim 34, Dorval further discloses wherein the plurality of mechanical guards (102, 104) are automatically actuated gates, doors or barriers (¶22).


a perimeter (as per operation of closures 102, 104) defining first (100A2) and second spaces (100A1+100B1) within the order fulfillment facility (12) (Fig. 4; ¶22), humans operating in the first space (100A2) and mobile robots operating in the second space (100A1+100B1) (Fig. 4; ¶22), the perimeter (as per operation of closures 102, 104) preventing the mobile robots (40-40n) from crossing into the first space (100A2) (Fig. 4; ¶22); and
a safety control system (14, 22, 24) comprising one or more processors (22, 24) configured to implement a safety protocol (as per steps in Figs. 10A-10D) for human entry into a service area (100A1 when unlocked) within the second space (100A1+100B1), wherein, in implementing the safety protocol (“given access zone” in ¶22) (Figs. 4, 10A-D; ¶22, 33-39), the one or more processors (22, 24) are configured to:
shutdown mobile robot (as per 901, 1005) travel in the second space (100A1+100B1) (Figs. 4, 9A-10D; ¶22, 28-39);
determine when a redefined perimeter (as per operation of closures 102, 104) is established, the redefined perimeter (as per operation of closures 102, 104) defining an enlarged first space (100A2+100A1) comprising the first space (100A2) plus at least the service area (100A1 when unlocked), and a reduced second space (100B1) comprising the second space (100A1+100B1) without at least the 
resume (as per 905) mobile robot travel in the reduced second space (100B1) of the redefined perimeter (as per operation of closures 102, 104) upon determining (as per 719) that the redefined perimeter (as per operation of closures 102, 104) is established (Figs. 4, 7B, 9B, ¶22, 29-30).

As per Claim 36, Dorval further discloses wherein the one or more processors (22, 24) of the safety control system (14, 22, 24) are further configured to return the redefined perimeter (as per operation of closures 102, 104) to the perimeter upon determining (as per 719) that service within the service area (100A1 when unlocked) is completed (Figs. 4, 7B, 9B, ¶22, 29-30).

As per Claim 37, Dorval further discloses wherein the perimeter (as per operation of closures 102, 104) and the redefined perimeter (as per operation of closures 102, 104) extend both horizontally (as per aisles 1, 2 in Fig. 4) and across multiple vertical levels (as per zones 1, 2 in Fig. 4) (Fig. 4; ¶22).

As per Claim 38, Dorval further discloses wherein the perimeter (as per operation of closures 102, 104) and the redefined perimeter (as per operation of closures 102, 104) each include multiple zones (Fig. 4; ¶22).

As per Claim 39, Dorval further discloses wherein the perimeter (as per operation of closures 102, 104) and the redefined perimeter (as per operation of closures 102, 104) each include multiple zones (Fig. 4; ¶22).

As per Claim 40, Dorval further discloses wherein the redefined zone (100A2+100A1) includes one or more zones (100A1 when unlocked) from the second space (100A1+100B1) moved to the first space (100A2) (Fig. 4; ¶22).

Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered as follows.
Applicant argues that the objections to the Drawings should not be maintained because “the placement of reference numbers in Fig. 7 is clear, even though some reference numbers are placed on elements, and that to require labeling of such elements with a reference number outside the element, connected by a line, would result in a greater lack of clarity” (page 12 of Amendment).  Upon further consideration of the Drawings in view of Applicant’s Arguments, this argument is persuasive.  Therefore, objections regarding Fig. 7 are not maintained.
Applicant argues that the other objections to the Drawings should not be maintained in view of the amendments (page 12 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 12 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.  However, the amendments necessitated new ground(s) of rejection under 35 USC 112 presented above.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Dorval has no disclosure or suggestion of shutting down mobile robots throughout the facility” (page 13 of Amendment).  No claim recites “shutting down mobile robots throughout the facility”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.  
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “it is an advantage and a distinction of the present technology over Dorval that 
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “In the present technology, mobile robots are shut down across the entire system until a safety zone is established with physical barriers so that it is not possible for mobile robots to be moving in a space which may be occupied by technicians” and “This feature is not disclosed in Dorval” (page 14 of Amendment).  As discussed above, no claim language positively requires any robot in that the “mobile robots” are invoked relative to how “a space”, “guards”, and “a central controller” are configured.  In this way, unclaimed embodiments in which “mobile robots are shut down across the entire system” cannot be a patentable distinction between the claimed invention and the cited references.  As such, Applicant’s argument involves an improper interpretation of the claim language 
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “When read in light of the disclosure as a whole, it would be clear to the skilled artisan that Figs. 9 and 10 teach how to shut down a given robot, i.e., one that is in a service zone, and do not relate to shutting down all robots in a facility” (page 14 of Amendment).  Again, no claim language positively requires any robot in that the “mobile robots” are invoked relative to how “a space”, “guards”, and “a central controller” are configured.  In this way, unclaimed embodiments involving “shutting down all robots in a facility” cannot be a patentable distinction between the claimed invention and the cited references.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Dorval shuts down just those robots in a service zone” and “Dorval has no disclosure or suggestion of ‘a central controller configured to shut down the mobile robots in the order fulfillment facility upon prior to performing service on the service zone’ as recited in claims 6 and 16 as amended” (page 14 of Amendment).  As discussed above, the claim language defines the central controller relative to “mobile robots” and does not necessarily describe embodiments in which a specified number of mobile robots exist outside of the service zone and another specified number of mobile robots exist inside the service zone.  In this way, unclaimed embodiments involving robots existing outside the service zone cannot provide a patentable distinction between the claimed invention and the cited references.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper. 

Applicant argues that the new Claim 35 should not be rejected under 35 USC 102 because “The cited references do not disclose or suggest the above limitations” (page 15 of Amendment).  However, as set forth in the rejection of Claim 35, Dorval discloses all limitations in the claim language.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Campbell (US Patent No. 6,539,876), Lert (US Pub. No. 2005/0047895), and DeWitt (US Pub. No. 2014/0031972) disclose robot control systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664